Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a reply to the application filed on 11/05/2020 with preliminary amendment filed on 11/05/2020, in which, claim 1 is pending. Claim 1 is independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020, 11/23/2021 and 04/22/2022, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 11/05/2020 are accepted by The Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains less than 150 words (i.e. 26 words). See MPEP § 608.01(b).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-18 of Patent 10,846,154.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claims 1-18 of Patent 10,846,154.
Patent No. US 10,846,154 (15/987,783)  
Instant Application No.(17/090,426) 
Claim 1. A mobile device comprising: 
a wireless transceiver configured to communicate with a remote server that hosts a website; a processor; and a memory storing a native application that is executable by the processor to perform operations comprising: 
receiving a user input identifying a name associated with the website; 
sending, to a directory server, a request for application programming interface (API) fingerprint data associated with the name; 

in response to receiving, from the directory server, a response indicating that no API fingerprint data has been found for the name, initiating a secured connection via the wireless transceiver from a headless browser of the native application to the remote server; 
receiving first web page data of the website from the remote server via the secured connection; 

parsing the first web page data to identify first locations of one or more elements of the website; 
generating first application programming interface (API) fingerprint data indicating a mapping between the one or more elements of the website and the native application; 
sending the first API fingerprint data to the directory server; 
detecting an error condition associated with accessing a second website based on the generated API fingerprint data; 
sending, to the directory server, a request for additional API fingerprint data associated with the second website; 
receiving, from the directory server, second particular API fingerprint data associated with a different website; and 
accessing the second website via the headless browser based on the second particular API fingerprint data and access credential data.
Claim 1. A mobile device comprising: 
a wireless transceiver configured to communicate with a remote server that hosts a web site; a processor; and a memory storing a native application that is executable by the processor to perform operations comprising: 

receiving a user input identifying a name associated with the website; 

sending, to a directory server, a request for application programming interface (API) fingerprint data associated with the name; 

in response to receiving, from the directory server, a response indicating that no API fingerprint data has been found for the name, initiating a secured connection via the wireless transceiver from a headless browser of the native application to the remote server; 

receiving first web page data of the website from the remote server via the secured connection; 

parsing the first web page data to identify first locations of one or more elements of the web site; 

generating first application programming interface (API) fingerprint data indicating a mapping between the one or more elements of the website and the native application; and 

sending the first API fingerprint data to the directory server.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Avinash Kalgi (US 2015/0019944 A1) in view of Lupien et al. (US 2017/0093828 A1).
Regarding Claim 1, Kalgi discloses A mobile device ([0052], “a user mobile device such as a smart phone 202”) comprising: 
a wireless transceiver configured to communicate with a remote server that hosts a website ([0294], “wireless connection”, [0295], “wireless transceivers”); 
a processor ([0283], “processors to process information”); and 
a memory storing a native application ([0052], “a native smart phone application”, [0283], “operable areas of memory”) that is executable by the processor to perform operations comprising:
receiving a user input identifying a name associated with the website ([0052], “a user 201 may provide a launch data app input”, [0099], “at the merchant site or application on their client device”, “www.merchant.com”); 
sending, to a directory server, a request for application programming interface (API) fingerprint data associated with the name ([0052], “a request to launch a native smart phone application provided by a payment card issuer, and/or the like”, Fig. 9, “Merchant Server 905” or “Wallet Server 908” as the directory server); 
in response to receiving, from the directory server, a response indicating that no API fingerprint data has been found for the name, initiating a secured connection via the wireless transceiver from the native application to the remote server ([0099], in response “the client may provide a (Secure) Hypertext Transfer Protocol ("HTTP(S)") POST message”, [0159], “if it is determined an address at the merchant is a newer address because the modification date for the address field is newer than that stored in the source entity server, the HAP may generate an update action for the address information” indicating no API fingerprint data has been found for the name); 
receiving first web page data of the website from the remote server via the secured connection ([0052], “providing the enhanced assurances required by a sensitive data provider that the data provided will only be viewable by the smart phone user”, [0098], “a customer may launch a merchant site”, “the customer may be directed to a sign in page (as the first web page data received) in the merchant site”);  
parsing the first web page data to identify first locations of one or more elements of the website ([0067], “by querying the web view document object model or DOM for a list of all of the inputs associated with the web view and their values”, [0098], “where the customer may login to the merchant site using username and password 810a for the merchant site (as the first web page is parsed to identify “username” and “password” elements of the website). Alternately, the customer may login with the wallet using the login with wallet button 810b”);  
generating first application programming interface (API) fingerprint data indicating a mapping between the one or more elements of the website and the native application ([0098], “where the customer may login to the merchant site using username and password 810a for the merchant site (as the first API fingerprint data is generated with a mapping of “username” and “password” elements between the website and the native application). Alternately, the customer may login with the wallet using the login with wallet button 810b”);  and 
sending the first API fingerprint data to the directory server ([0052], “The merchant, upon receiving the customer ID (as first API fingerprint data), and verifying that the customer ID corresponds to a customer record in their customer database”, i.e. Fig. 9, “Merchant Server 905” or “Wallet Server 908” as the directory server).
Kalgi does not explicitly teach a headless browser of the application.
Lupien teaches a headless browser of the application ([0019], “a headless browser that executes one or more processes in the background to transmit and receive information from web server”).
Kalgi and Lupien are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lupien with the disclosure of Kalgi by running secured mobile transaction (as disclosed by Kalgi) through headless browser (as taught by Lupien). The motivation/suggestion would have been to prevent leaking credential information by using headless browser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497